 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DOMINIQUE ZAFIR CASEY,                            No. 1:21-cv-00855-DAD-SKO (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   HADDAD, et al.,                                   MOTION TO PROCEED IN FORMA
                                                       PAUPERIS
15                      Defendants.
                                                       (Doc. Nos. 2, 11)
16

17

18           Plaintiff Dominique Zafir Casey is a state prisoner proceeding pro se in this civil rights

19   action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 17, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) be denied

23   because it was determined that plaintiff had sufficient funds in his trust account to pay the filing

24   fee in full. (Doc. No. 11.) The magistrate judge provided plaintiff fourteen (14) days to file

25   objections to the findings and recommendations. (Id. at 2.) Plaintiff did not filed any objections;

26   /////

27   /////

28   /////
                                                       1
 1   however, on June 21, 2021, plaintiff filed a notice in which he states that he made a mistake and

 2   requested that the court take the $402 filing fee from his account.1 (Doc. No. 13.)

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s notice,

 5   the court finds the findings and recommendations to be supported by the record and proper

 6   analysis.

 7          The court concludes that plaintiff has sufficient funds to pay the filing fee for this action

 8   based on the available balance reflected in his inmate trust account statement (Doc. No. 6) and,

 9   therefore, in forma pauperis status is not warranted. See 28 U.S.C. § 1915(a)(1). To the extent

10   plaintiff’s June 21, 2021 notice is a request that the court withdraw the filing fee payment from

11   his account, plaintiff is instead required to arrange for the payment of the filing fee with the

12   prison’s trust account office.

13          Accordingly,

14          1. The findings and recommendations issued on June 17, 2021 (Doc. No. 11) are adopted

15                in full;

16          2. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied;

17          3. Within thirty (30) days from the date of service of this order, plaintiff is required to

18                pay the $402.00 filing fee for this action in full;

19          4. Plaintiff’s failure to pay the required filing fee as ordered will result in the dismissal of

20                this action without prejudice; and
21          5. This case is referred back to the assigned magistrate judge for further proceedings.

22   IT IS SO ORDERED.
23
         Dated:      July 13, 2021
24                                                         UNITED STATES DISTRICT JUDGE

25

26
27
     1
       This notice was erroneously docketed as objections to the pending findings and
28   recommendations.
                                                     2
